Exhibit 10.17

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into effective as of December 15, 2016 by and between Chi-Foon Chan (the
“Employee”) and Synopsys, Inc., a Delaware corporation (the “Company”), and
amends and restates all prior employment agreements between Employee and the
Company.

R E C I T A L S

A. The Employee is and has been employed by the Company and is currently the
Company’s President and Co-Chief Executive Officer.

B. The Company and the Employee desire to enter into this Agreement to provide
additional financial security and benefits to the Employee and to encourage the
Employee to continue his employment with the Company.

C. Certain capitalized terms used in the Agreement are defined in Section 7
below.

A G R E E M E N T

In consideration of the mutual covenants herein contained, and in consideration
of the continuing employment of the Employee by the Company, the parties agree
as follows:

1. Duties and Scope of Employment. The Company shall employ the Employee in the
position of President and Co-Chief Executive Officer, as such position has been
defined in terms of responsibilities and compensation as of the effective date
of this Agreement. The Board of Directors (the “Board”) shall have the right, at
any time prior to the occurrence of a Change of Control, to revise such
responsibilities as the Board in its discretion may deem necessary or
appropriate. The Employee shall comply with and be bound by the Company’s
operating policies, procedures and practices from time to time in effect during
his employment. During the term of the Employee’s employment with the Company,
the Employee shall continue to devote his full time, skill and attention to his
duties and responsibilities, and shall perform them faithfully, diligently and
competently, and the Employee shall use his best efforts to further the business
of the Company and its affiliated entities.

2. Base Compensation. The Company shall pay the Employee as compensation for his
services a base salary at an annualized rate in an amount to be determined from
time to time by the Board or the Compensation Committee of the Board. Such
salary shall be paid periodically in accordance with normal Company payroll
practices. The annualized compensation specified in this Section 2, as such
compensation may be increased or decreased by the Board or the Compensation
Committee, is referred to in this Agreement as “Base Compensation.”

3. Annual Incentive. Beginning with the Company’s current fiscal year and for
each fiscal year thereafter during the term of this Agreement, the Employee
shall be eligible to earn additional cash compensation under the Company’s
annual incentive plan based upon specific financial and/or other targets
approved by the Compensation Committee, with the target amount of such incentive
opportunity, generally determined as a percentage of Base Compensation, referred
to as the “Target Incentive.” Any amount of the Target Incentive that is earned
will be payable in accordance with the Company’s normal practices and policies
pursuant to the terms of the annual incentive plan.

4. Employee Benefits. The Employee shall be eligible to participate in the
employee benefit plans and executive compensation programs maintained by the
Company applicable to other key executives of the Company, including (without
limitation) retirement plans, savings or profit-sharing plans, stock option,
incentive or other bonus plans, life, disability, health, accident and other
insurance programs, paid vacations, and similar plans or programs, subject in
each case to (a) the generally applicable terms and conditions of the applicable
plan or program in question and (b) the sole determination of the Board or any
committee administering such plan or program.

5. Employment Relationship. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans and
policies at the time of termination.

 

1



--------------------------------------------------------------------------------

6. Severance Benefits.

(a) Termination Following A Change of Control. If the Employee’s employment with
the Company terminates on or at any time within twenty-four (24) months after a
Change of Control, then subject to the release requirement described below, the
Employee shall be entitled to receive severance benefits as a result of his
“separation from service” (as determined under Treasury Regulations
Section 1.409A-1(h)) as follows:

(i) Involuntary Termination. If the Employee’s employment terminates as a result
of Involuntary Termination (other than for Cause or as a result of death or
Disability):

(1) the Company shall pay the Employee, on the 30th day following his
“separation of service,” a lump sum cash severance payment equal to the sum of
(x) two (2) times the Employee’s Base Compensation for the Company’s fiscal year
then in effect (ignoring any reduction that forms the basis for Good Reason) or
if greater, two (2) times the Employee’s Base Compensation for the Company’s
fiscal year immediately preceding the “separation from service”, plus (y) two
(2) times the Employee’s Target Incentive for the fiscal year then in effect
(ignoring any reduction that forms the basis for Good Reason) or, if no Target
Incentive is in effect for such year, two (2) times the Employee’s highest
Target Incentive in the three (3) preceding fiscal years.

(2) the Company shall pay the Employee, on the 30th day following his
“separation from service,” a lump sum cash severance payment equal to the amount
of the COBRA premiums that the Employee would incur to continue the Company’s
group health, dental, and vision plan coverage for himself and his eligible
dependents (as in effect immediately prior to the “separation from service”) for
eighteen (18) months; and

(3) the Company shall accelerate the vesting of all of the Employee’s
then-outstanding compensatory equity awards (including but not limited to
performance stock awards, stock options, restricted stock units and shares of
restricted stock), effective as of the date of his “separation from service.”

(ii) Voluntary Resignation; Termination For Cause. If the Employee voluntarily
resigns from the Company without Good Reason, or if the Company terminates the
Employee’s employment for Cause, then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) to which he may be
entitled under the Company’s then existing severance and benefits plans and
policies at the time of such resignation or termination.

(iii) Disability; Death. If the Company terminates the Employee’s employment as
a result of the Employee’s Disability, or if the Employee’s employment
terminates due to the death of the Employee, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) to
which he may be entitled under the Company’s then existing severance and
benefits plans and policies at the time of such Disability or death.

(b) Termination Apart from a Change of Control. If the Employee’s employment
with the Company terminates either prior to the occurrence of a Change of
Control or after the twenty-four (24) month period following a Change of
Control, then subject to the release requirement described below, the Employee
shall be entitled to receive severance benefits as a result of his “separation
from service” as follows:

(i) Involuntary Termination. If the Employee’s employment terminates as a result
of Involuntary Termination (other than for Cause or as a result of death or
Disability):

(1) the Company shall pay the Employee, on the 30th day following his
“separation from service,” a lump sum cash severance payment equal to one
(1) times the Employee’s Base Compensation for the Company’s fiscal year then in
effect (ignoring any reduction that forms the basis for Good Reason) or if
greater, one (1) times the Employee’s Base Compensation for the Company’s fiscal
year immediately preceding the “separation from service.”

(2) the Company shall pay the Employee, on the 30th day following his
“separation of service,” a lump sum cash severance payment equal to one
(1) times the Employee’s Target Incentive for the fiscal year then in effect
(ignoring any reduction that forms the basis for Good Reason) or, if no Target
Incentive is in effect for such year, one (1) times the Employee’s highest
Target Incentive in the three (3) preceding fiscal years.

(3) the Company shall pay the Employee, on the 30th day following his
“separation from service,” a lump sum cash severance payment equal to the amount
of the COBRA premiums that the Employee would incur to continue the Company’s
group health, dental, and vision plan coverage for himself and his eligible
dependents (as in effect immediately prior to the “separation from service”) for
twelve (12) months.

 

2



--------------------------------------------------------------------------------

(ii) Voluntary Resignation; Termination for Cause. If the Employee voluntarily
resigns from the Company (other than a resignation that is an Involuntary
Termination), or if the Company terminates the Employee’s employment for Cause,
then the Employee shall not be entitled to receive severance or other benefits
except for those, if any, as may then be established under the Company’s
then-existing severance and benefits plans and policies at the time of such
resignation or termination.

(iii) Disability; Death. If the Company terminates the Employee’s employment as
a result of the Employee’s Disability, or if the Employee’s employment
terminates due to the death of the Employee, then the Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then-existing severance and benefit
plans and policies at the time of such Disability or death.

(c) Release. The Employee will not be entitled to receive any severance payments
or benefits under this Agreement unless (i) he has delivered to the Company a
standard employee waiver and release of claims in favor of the Company, in form
and substance satisfactory to the Company, and (ii) such release has become
effective not later than the 30th day following his “separation from service.”
The Company or any successor thereto must provide a copy of the release to the
Employee not more than two (2) days after the Employee’s “separation from
service.”

(d) No Participation In The Synopsys, Inc. Executive Change of Control Severance
Benefit Plan. It is agreed that the severance benefits described in this
Agreement are in lieu of the severance benefits described in The Synopsys, Inc.
Executive Change of Control Severance Benefit Plan, as amended from time to time
(the “Plan”), and that Employee is not eligible to participate in the Plan.

(e) Application of Section 409A. It is intended that all of the severance
benefits and other payments payable under this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Internal
Revenue Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, to the extent
applicable. For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), the Employee’s
right to receive any payments under this Agreement shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment. If the Employee is deemed by the Company at the time of his “separation
from service” to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i), and if any of the payments upon “separation from
service” set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation,” then to the extent delayed commencement of
any portion of such payments is required to avoid a prohibited distribution
under Code Section 409A(a)(2)(B)(i) and the related adverse taxation under
Section 409A, such payments shall not be provided to the Employee prior to the
earliest of (i) the expiration of the six-month period measured from the date of
the Employee’s “separation from service” with the Company, (ii) the date of his
or her death or (iii) such earlier date as permitted under Section 409A without
the imposition of adverse taxation. Upon the first business day following the
expiration of such applicable Section 409A(a)(2)(B)(i) period, all payments
delayed pursuant to this paragraph shall be paid in a lump sum to the Employee,
and any remaining payments due shall be paid as otherwise provided herein or in
the applicable agreement. No interest shall be due on any amounts so deferred.

(f) Parachute Payments. Except as otherwise provided in an agreement between
Employee and the Company, if any payment or benefit the Employee would receive
in connection with a change of control from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the “Reduced Amount.” The Reduced Amount shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax, or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Employee’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. If a reduction or elimination in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order: (1) reduction of
cash payments; (2) cancellation of accelerated vesting of equity awards other
than stock options; (3) cancellation of accelerated vesting of stock options;
and (4) reduction of other benefits paid to Employee. Within any such category
of payments and benefits (that is, (1)-(4)), a reduction shall occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A and then with respect to amounts that are “deferred compensation.”
If acceleration of vesting of compensation from Employee’s equity awards is to
be reduced, such acceleration of vesting shall be cancelled by first canceling
such acceleration for the vesting installment that will vest last and continuing
by canceling as a first priority such acceleration for vesting installment with
the latest vesting.

 

3



--------------------------------------------------------------------------------

7. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Employee in connection with his responsibilities as an employee and intended to
result in substantial personal enrichment of the Employee, (ii) conviction of a
felony that is injurious to the Company, (iii) a willful act by the Employee
which constitutes gross misconduct and which is injurious to the Company, or
(iv) continued violations by the Employee of the Employee’s obligations under
Section 1 of this Agreement that are demonstrably willful and deliberate on the
Employee’s part after there has been delivered to the Employee a written demand
for performance from the Company which describes the basis for the Company’s
belief that the Employee has not substantially performed his duties.

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events (provided that to the extent necessary for compliance with
Section 409A, a transaction shall not constitute a Change of Control unless such
transaction also constitutes a “change in the ownership or effective control of
the corporation, or in the ownership of a substantial portion of the assets of”
the Company (as provided under Treasury Regulation Section 1.409A-3(a)(5)):

(i) The acquisition by any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) (other than the Company or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of the “beneficial ownership” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or

(ii) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (A) are directors of the Company as of the date hereof, or
(B) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual not otherwise an Incumbent Director whose election or nomination is
in connection with an actual or threatened proxy contest relating to the
election of directors to the Company); or

(iii) A merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the approval by
the stockholders of the Company of a plan of complete liquidation of the Company
or of an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

(c) Disability. “Disability” shall mean that the Employee has been unable to
substantially perform his duties under this Agreement as the result of his
incapacity due to physical or mental illness, and such inability, at least 26
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the Employee
or the Employee’s legal representative (such Agreement as to acceptability not
to be unreasonably withheld).

(d) Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

(e) Good Reason. “Good Reason” shall mean any of the following actions
undertaken without the Employee’s consent: (i) a significant reduction of the
Employee’s duties, authority or responsibilities relative to his duties,
authority or responsibilities immediately prior to such reduction, (ii) a
requirement that the Employee report to another employee or officer of the
Company rather than to the Company’s Board of Directors; (iii) a reduction by at
least five (5)% in the Employee’s Base Compensation; (iv) a relocation of the
Employee’s primary place of business to a location more than fifty (50) miles
from the Employee’s primary place of business immediately prior to such
relocation; or (v) a material breach of this agreement by the Company or any
successor (including a failure to assume all of the material terms of this
Agreement).

(f) Involuntary Termination. “Involuntary Termination” shall mean (i) any
termination of employment of the Employee by the Company which is not effected
for Disability or for Cause; or (ii) the Employee’s resignation for Good Reason,
provided that the Employee’s resignation for Good Reason is effective not later
than two (2) years from the initial occurrence of such Good Reason, the Employee
has provided notice to the Company of the event constituting Good Reason within
ninety (90) days of its initial occurrence and the Company has had at least
thirty (30) days to cure the Good Reason event and has failed to do so.

 

4



--------------------------------------------------------------------------------

8. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets which executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Employee’s Successors. The terms of this Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, devisees and legatees.

9. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when received
electronically (including email addressed to the Employee’s Company email
account and to the Company email account of the Company’s General Counsel),
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of an Involuntary Termination shall be communicated by a
notice of termination to the other party hereto given in accordance with
Section 9(a) of this Agreement. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than ninety (90) days after the giving of such
notice). The failure by the Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason shall not waive any
right of the Employee hereunder or preclude the Employee from asserting such
fact or circumstance in enforcing his rights hereunder.

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor shall any such payment be reduced by any
earnings that the Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Arbitration. Any dispute or controversy arising out of, relating to or in
connection with this Agreement shall be resolved to the fullest extent permitted
by law by final, binding and confidential arbitration in San Jose, California,
in accordance with the Employment Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect, as consistent with applicable law. The
Employment Arbitration Rules at the time of execution of this Agreement can be
found at

 

5



--------------------------------------------------------------------------------

https://www.adr.org/. Employee understands that if he is unable to access or
print these rules, he may obtain a printout of the rules from Human Resources.
By agreeing to this arbitration procedure, Employee and the Company both agree
to waive the right to resolve any such dispute through a trial by jury, judge or
administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision, to include the arbitrator’s essential findings and
conclusions and a statement of the award. The arbitrator shall be authorized to
award any or all remedies that Employee or the Company would be entitled to seek
in a court of law. The Company shall pay all AAA arbitration fees in excess of
the amount of court fees that would be required if the dispute were decided in a
court of law. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.

(g) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 10(g) shall be void.

(h) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(i) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee.

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:       SYNOPSYS, INC.     By:  

/s/ Jan Collinson

    Title:  

Senior Vice President, Human Resources and Facilities

EMPLOYEE:      

/s/ Chi-Foon Chan

 

6